Citation Nr: 0930661	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-21 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension (HTN), and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for epilepsy (previously claimed as blackouts), 
and if so, whether service connection is warranted.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served in the United States Navy Reserves from 
March 30, 1965 to January 6, 1967.  He had active duty for 
training (ACDUTRA) from June 13, 1965 to July 9, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which reopened the appellant's claims 
of entitlement to service connection for HTN and epilepsy and 
denied all of the issues on appeal.  The appellant submitted 
a timely notice of disagreement in June 2005 and subsequently 
perfected his appeal in June 2006.

With regard to the appellant's petition to reopen his claims 
for HTN and epilepsy, to establish jurisdiction over these 
issues, the Board must first consider whether new and 
material evidence has been received sufficient to reopen the 
claims.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & West Supp. 2008).  
The Board must proceed in this fashion regardless of the RO's 
actions.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claims.

The issues of entitlement to service connection for HTN and 
epilepsy are addressed in the REMAND portion of the decision 
below and the underlying claims on the merits, as well as the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if additional action is required 
on his part.


FINDINGS OF FACT

1.  The RO denied service connection for HTN and blackouts in 
a decision issued in December 1968.

2.  Evidence submitted subsequent to the RO's December 1968 
decision is not cumulative or redundant, and relates to 
unestablished facts necessary to substantiate the claims of 
entitlement to service connection for HTN and epilepsy.


CONCLUSIONS OF LAW

1.  The RO's December 1968 decision that denied the 
appellant's claims of entitlement to service connection for 
HTN and blackouts is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2008).

2.  New and material evidence sufficient to reopen the 
appellant's claims of entitlement to service connection for 
HTN and epilepsy has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VA must also assist a claimant in 
the development of evidence to support a claim.  In the 
present case and concerning the issues of whether new and 
material evidence has been received sufficient to reopen 
claims of entitlement to service connection for HTN and 
epilepsy, these claims are reopened herein.  Thus, the 
appellant is not prejudiced by any failure on the part of VA 
to fully discharge its obligations under the VCAA.



II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2008).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

After reviewing the record, and for the reasons expressed 
immediately below, the Board is of the opinion that the 
appellant has submitted new and material evidence sufficient 
to reopen his claims of entitlement to service connection for 
HTN and epilepsy.  The RO's December 1968 decision denied the 
appellant's claims of entitlement to service connection for 
HTN and blackouts.  At the time of the December 1968 denial, 
the appellant's service treatment records and private 
treatment records from E.R.B., M.D. were of record.

There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  In December 1968, the 
appellant's claims were denied because there was no medical 
evidence to establish that the appellant's conditions began 
in or were aggravated by his time on ACDUTRA.

Objective evidence has been added to the record since the 
December 1968 denial, including VA treatment records and 
private treatment records.  This evidence is not cumulative 
or redundant.  It had not been submitted before.  Since the 
evidence relates to a crucial question in the appellant's 
case, i.e., whether the appellant's HTN and epilepsy were 
caused by or aggravated by his ACDUTRA, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claims, and it is 
determined to be material to the appellant's claims.  
Accordingly, the claims are reopened, and must be considered 
in light of all the evidence, both old and new.


ORDER

The application to reopen the claims of entitlement to 
service connection for HTN and epilepsy are granted, and, to 
that extent only, the appeal is granted.  


REMAND

Having reopened the claims of entitlement to service 
connection for HTN and epilepsy does not end the Board's 
inquiry.  Rather, in this case, it places upon VA the duty to 
assist the appellant in the development of the claims by 
conducting an appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a) (West 2002).

HTN means persistently high arterial blood pressure, and by 
some authorities the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, HTN 
means that the diastolic pressure is predominantly 90 or 
greater, and isolated systolic HTN means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2008).

Initially, the Board notes that the appellant has been 
diagnosed with HTN and epilepsy.  Thus, element (1) of 
Hickson has been satisfied.

Review of the appellant's service treatment records indicates 
that upon entry into service, it was noted that the appellant 
had been diagnosed with slightly elevated blood pressure due 
to the pressures of wrestling season when he was in high 
school.  At the time of entry, his blood pressure was noted 
to be 138/86.  See SF 88, entrance examination report, March 
30, 1965.  At the time of discharge, the appellant's blood 
pressure was noted to be 154/108, 160/102 and 152/112.  See 
SF 89, annual examination report, April 26, 1966.  
Additionally, the appellant noted that he had suffered from 
"spells" since he was nine years old.  He indicated that 
these episodes had recently gotten worse and that he had 
epileptic seizures.  See 
SF 89, annual examination report, April 26, 1966.  Thus, 
element (2) of Hickson has been satisfied.

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board finds 
that there is insufficient evidence to decide the case and as 
such, VA examinations must be obtained to determine the 
nature and etiology of the currently diagnosed HTN and 
epilepsy.

As to the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, the RO 
considered this claim based on a period of inactive duty 
training (INACUTRA) from June 13, 1965 to July 9, 1965.  In 
fact, however, the appellant's service during this time 
period was ACDUTRA.  The December 1968 rating decision listed 
his service as ACDUTRA, but it appears that the designation 
of his service was inadvertently changed to INACDUTRA in 
connection with the current claims.  This is significant 
because, as pertinent to the present case, service connection 
may be granted for disease or injury incurred in or 
aggravated by ACDUTRA, but only for injury incurred or 
aggravated while performing INACDUTRA.  The appellant was 
noted to be suffering from anxiety reaction during his period 
of ACDUTRA.  He has been currently diagnosed with acquired 
psychiatric disorders  The Board concludes that further 
development of the evidence and readjudication is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Current treatment records, VA and 
non-VA, pertaining to the appellant and 
covering the period from May 2008 to 
the present, should be obtained and 
added to the claims file.

2.  The appellant should be scheduled 
for appropriate VA examinations to 
determine the nature and etiology of 
his currently diagnosed HTN and 
epilepsy.  Each examiner should 
thoroughly review pertinent documents 
in the appellant's claims file in 
conjunction with the examination and 
state that this has been accomplished 
in the examination report.  The 
examiner should specifically address 
the appellant's service treatment 
records and in determining the nature 
and etiology of the appellant's HTN and 
epilepsy, and state whether (a) the 
appellant's disabilities began during 
his 28 days of active duty for training 
and (b) if the examiner determines that 
these disabilities pre-existed service, 
did the 28 days he spent on active duty 
for training aggravate (permanently 
increase in severity) these conditions 
beyond the natural progression of the 
diseases.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The appellant should be scheduled for 
an appropriate examination in order to 
determine the presence of any acquired 
psychiatric disorder, to include PTSD, 
and, if present, the etiology thereof.  
The examiner should thoroughly review 
pertinent documents in the appellant's 
claims file in conjunction with the 
examination and state that this has been 
accomplished in the examination report.  
The examiner should specifically address 
the appellant's service treatment records 
and all notations of anxiety therein.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any acquired psychiatric 
disorder currently found, to specifically 
include consideration and discussion of 
PTSD, is related to the appellant's 
period of ACDUTRA in June and July 1965.  
Anxiety noted during service should be 
specifically discussed, to include 
whether such anxiety is related to, or an 
early manifestation of, any currently 
diagnosed acquired psychiatric disorder.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


